Citation Nr: 0331709	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for fibromyalgia from 
October 21, 1999?

2.  Entitlement to service connection for a cervical and 
thoracic condition other than fibromyalgia, to include 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1972 
to July 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, granting service connection for 
fibromyalgia and assigning a 10 percent rating for that 
disorder.  

In October 1999, the veteran initially claimed entitlement to 
service connection for a cervical and thoracic spine 
condition, but the RO in the October 2000 decision 
recharacterized the claim as one for fibromyalgia.  In his 
November 2000 notice of disagreement with the October 2000 
decision, the veteran contested this recharacterization, 
contending that the condition for which he was claiming 
service connection was "more reflective of degenerative 
arthritis."  The responsive statement of the case then 
issued by the RO neglected to address this arthritis claim, 
as discussed in the body of the remand, below.  

The Board remanded the appealed claims in January 2003, and 
the case now returns to the Board for further review.  
 

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In this instance, notice of the VCAA was provided in a March 
2002 letter, and additional development notice was provided 
in other letters to the veteran.  However, the veteran was 
not fully afforded specific notice of what VA would do and 
what the veteran needed to do to substantiate his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific 
notice was also not afforded in a development letter sent to 
the veteran in February 2003, or in an August 2003 
supplemental statement of the case.  Hence, sufficient notice 
must be accomplished upon remand, to include specific notice 
of the evidence that has been obtained by VA and specific 
notice of the evidence the veteran must himself submit in 
furtherance of his claims.  

Based on rating criteria for fibromyalgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5205 (2003), including consideration 
of depression as a symptom of that disorder, the Board in 
January 2003 remanded for a joint medical opinion from both 
the VA physician who examined him for fibromyalgia in May 
2000 (Dr. Kolender), and the VA psychiatrist who diagnosed 
major depression with psychosis, agitated type, in June 2000 
(Dr. Ingram).  In a May 2003 response Dr. Ingram stated that 
Dr. Kolender was unavailable.  Dr. Ingram then endeavored in 
his May 2003 response to provide some opinion addressing the 
veteran's fibromyalgia.  Unfortunately, the opinion provided 
is not a model of clarity, and on the surface, it appears 
self-contradictory.  In this respect, Dr. Ingram stated that:  

?	It was not in the scope of his evaluation to 
assess the veteran's level of disability; 
however, 

?	the veteran's fibromyalgia was of increased 
severity, being now moderately disabling.  
The disorder was judged to result from the 
"veteran's sequelae of his head injury" 
(emphasis added); 

?	while depressive symptoms may be associated 
with fibromyalgia, fibromyalgia generally 
was essentially an amorphous condition 
without clear symptoms or boundaries, and in 
any case the diagnosed psychosis in this 
case, an element of this veteran's 
depression, was not a psychiatric condition 
associated with fibromyalgia; and

?	the veteran did not have fibromyalgia 
(emphasis added).  

Dr. Ingram commented that the veteran's condition was a 
"Gordian knot," and suggested that a rheumatology 
evaluation may be helpful.  Thus, the Board will now seek the 
assistance of a qualified rheumatologist to cut through this 
knot and appropriately assess the condition.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should further review the 
issue of entitlement to service 
connection for a cervical and thoracic 
condition other than fibromyalgia, to 
include arthritis, and take any 
appropriate action necessary under the 
VCAA, to include full compliance with 
the notice provisions as defined in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   If the benefit remains denied, 
unless the appeal is withdrawn in 
writing by the veteran, the RO must 
issue a statement of the case responding 
to the November 2000 notice of 
disagreement.  The appellant and his 
representative are advised that they 
will have sixty days from the date of 
mailing of the statement of the case to 
submit a substantive appeal as to this 
issue.  If a timely substantive appeal 
is not received, no further action is 
required by the RO as to this issue.  

2.  The RO should review the claims 
file and ensure that all additional 
evidentiary development action 
required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
specific evidence necessary to 
substantiate his claim of a higher 
evaluation for fibromyalgia from 
October 21, 1999.  The RO should 
emphasize to the veteran that he is 
ultimately responsible to provide the 
necessary evidence.  VA, however, 
will make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or records from 
government agencies, if he identifies 
the custodians thereof.  VA must 
notify him of evidence he identified 
that could not be obtained so that he 
may obtain the evidence himself and 
submit it.  Quartuccio.

The RO should inform the veteran of 
the diagnostic criteria that must be 
met, as shown by medical evidence, to 
support his claim for a higher 
evaluation.  He should also be 
informed that, if supported by 
medical evidence, he may receive a 
higher evaluation for his 
fibromyalgia for any period beginning 
from the October 21, 1999 date of 
receipt of his increased rating 
claim.
 
B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA).  

3.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims, but have yet to 
be associated with the claims 
folders.  He should also provide 
contact information and necessary 
authorizations and releases to permit 
VA to obtain any identified treatment 
records.  The RO should attempt to 
obtain any indicated records, and 
should associate with the claims 
folder all records and responses 
received.  

4.  After completion of Instructions 
2 and 3, schedule the veteran for a 
rheumatology examination to assess 
the nature, scope and severity of any 
fibromyalgia.  The claims folder must 
be available to the examiner for 
review.   The examiner must address 
whether the veteran has fibromyalgia, 
and if so, the nature and severity of 
all associated symptoms, including 
any depression attributable to the 
fibromyalgia rather than attributable 
to other diagnosed conditions.  

5.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the fibromyalgia 
claim.  If any determination remains 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


